Dear Mr. Donovan:
We have examined the petition for incorporation of the Town of Prairie Gregg, Louisiana. The petition was submitted by Corbert J. Dominques, Registrar of Voters for Vermilion Parish.
After reviewing the pertinent statutes relating to the creation and organization of municipalities, LSA-R.S. 33:1 et seq., it is our opinion that the Petition for Incorporation submitted by the registrar complies with the applicable requirements of those statutes. We note that the registrar's letter of March 19, 1992 also serves as a certificate that at least 25% of the electors residing in the area proposed for incorporation have affixed their signatures to the petition, as required by R.S. 33:2.
Upon satisfaction to the Governor's office that the petition complies with the law, including the requirement that in excess of three hundred inhabitants reside in the area for incorporation (R.S. 33:3), the Governor shall call a special election to allow the electors to determine whether the unincorporated area described in the petition shall become a municipality to be known as the Town of Prairie Gregg. The next special election for propositions is July 18, 1992, and the deadline for submission of the resolution for the call of the election is June 2, 1992.
If we can be of further assistance in this matter, please advise.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lg